Wade, C. J.
1. “The right of formal arraignment and plea will be conclusively considered as waived, where the defendant goes to trial before the jury on the merits, and fails, until after verdict, to bring to the attention of the court that he has not been formally called upon to enter a plea to the indictment. Pol. Code, § 10; Hudson v. State, 117 Ga. 704 (45 S. E. 66); Bryans v. State, 34 Ga. 323.” Waller v. State, 2 Ga. App. 636 (58 S. E. 1106); Harris v. State, 11 Ga. App. 137 (74 S. E. 895).
2. There being some evidence to support the verdict, which was approved by the trial court, this court will not arbitrarily set aside the verdict.

Judgment affirmed.


George and Buhe, JJ., eoneur.